        Case 1:20-cv-00945-JSR-KNF Document 11 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
HASSAN KHAN,                                            :

                                     Movant,            :

                            -against-                   :               ORDER

UNITED STATES OF AMERICA,                               :       20-CV-945 (JSR) (KNF)
                                                                15-CR-804-1 (JSR)
                                      Respondent. :
------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         A telephonic conference was held with counsel to the respective parties on December 8,

2020. As a result of the discussion had during the conference, IT IS HEREBY ORDERED that:

         1. the evidentiary hearing respecting Hassan Khan’s motion, “pursuant to 28 U.S.C.

§2255 to vacate his sentence in this matter based on the ineffective assistance of his defense

counsel,” Jeffrey Louis Greco, shall commence on January 21, 2021, at 10:00 a.m., remotely,

and is expected to be concluded on or before January 22, 2021;

         2. instructions for participating in the conference remotely will be provided to the parties

in a separate order;

         3. instructions for the public to listen to the hearing will be provided in a separate order;

         4. an affidavit containing the direct testimony of each hearing witness shall be provided

to the Court, on or before January 8, 2021;

         5. the hearing shall consist principally of the cross-examination of each hearing witness,

based solely on the facts contained in the direct testimony affidavit of the witness; and

         6. the parties shall confer and, thereafter, submit jointly to the Court, on or before

January 8, 2021, a pre-marked set of all hearing exhibits.

                                                            1
   Case 1:20-cv-00945-JSR-KNF Document 11 Filed 12/08/20 Page 2 of 2




Dated: New York, New York                 SO ORDERED:
       December 8, 2020




                                   2
